DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 4-5, 7-9, 11, 13-18, 20-24 are subject under examination.

Allowable Subject Matter

 Claims 1-2, 4-5, 7-9, 11, 13-18, 20-24 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1, Prior art fails to teach the combination of  “obtaining radio resource information associated with a slave user equipment in cellular communication, the radio resource information comprising capability information and information on an existing cellular radio resource configuration currently used by the slave user equipment;… determining a remaining capacity of the slave user equipment that is useable for a second device-to-device radio resource configuration for future device-to-device communications based on the existing cellular radio resource configuration and the first device-to-device radio resource configuration.” in addition to other limitations of claim 1. 

Regarding claim 8 “Prior art fails to teach the combination of “responsive to a predetermined condition of device-to-device (D2D) communication between a master user equipment and a slave user equipment being met, determining radio resource information of the slave user equipment in cellular communication, the radio resource information comprising capability information and information on an existing cellular radio resource configuration currently being used by the slave user equipment; receiving information on an existing device-to-device resource configuration currently being used by the slave user equipment from the slave user equipment; and…ensuring that a future cellular radio resource configuration does not exceed a radio capability of the slave user equipment based on the existing device-to-device resource configuration.” in addition to other limitations of claim 8.
Regarding claim 15, Prior art fails to teach the combination of “a receiver configured to receive first cellular radio resource information associated with a slave user equipment in cellular communication, the first cellular radio resource information comprising capability information and information on a first cellular radio resource configuration being used by the slave user equipment; and a controller configured to configure a radio resource configuration for device-to-device (D2D) communication with the slave user equipment based on the capability information and information on the first cellular radio resource configuration, the controller further arranged to directly update the radio resource configuration for the D2D communication with the slave user equipment using second cellular radio resource information exchanged with the slave user equipment in control plane signaling, the second cellular radio resource information comprising information on a second cellular radio resource configuration being used by the slave user equipment.” in addition to other limitations of claim 15.
Claims 2, 4-5, 7, 9, 11, 13, 14, 16-18, 20-24 are allowed as being dependent on claim 1 or 8 or 15.
The closest prior art, Nimbalkar (US 20140187283) teaches in para 0149 that the master UE will dictate the resources that are expected from the slave UE for the D2D communication. The slave UE may respond with a message indicating that it cannot provide such resources, however it doesn’t teach obtaining radio resource information associated with a slave user equipment in cellular communication, the radio resource information comprising capability information and information on an existing cellular radio resource configuration currently used by the slave user equipment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMIT KAUR whose telephone number is (571)270-5665. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 5712705630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMIT KAUR/Examiner, Art Unit 2416                 

/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416